Citation Nr: 1721259	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-45 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for paranoid schizophrenia with psychosis.

2.  Entitlement to service connection for arthritis of the left knee.

3.  Entitlement to service connection for arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file. 

This case was remanded by the Board in December 2014 and April 2016.  It now returns for appellate review.

The issues of entitlement to service connection for paranoid schizophrenia and arthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic lumbar spine disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service or service-connected disability.



CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate claims to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested.

VA medical opinions regarding the Veteran's psychiatric, lumbar spine, and knee claims were obtained in May 2010, June 2015, and June 2016 which, in combination, the Board finds to have been adequate.  The reports include review of VA treatment records and the Veteran's assertions and are supported by adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board also finds that the hearing before the undersigned satisfied the requirements regarding the duty to assist during a hearing.  Further, based on this hearing, the Board directed additional development.  

Pursuant to the Board's most recent April 2016 remand instructions, VA obtained VA examinations, outstanding VA treatment records, and Social Security Administration (SSA) disability records.  The Board also requested the Veteran provide medical authorizations so that outstanding private treatment records could be obtained by the RO.  Although the RO requested the medical authorizations in a May 2012 letter, the Veteran failed to provide the authorizations or the private treatment records.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's most recent April 2016 remand instructions.  Additionally, the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection Claim

      Laws and Regulations- General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  'To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

 The Veteran claims entitlement to service connection for left knee and low back disorders due to an injury during active service or service-connected disability.

During an April 2013 Board hearing, the Veteran testified that he played football in service and took some "pretty good hits" at times.  He asserted his body took a beating and that is the cause of his back pain.  He stated he hurt his knee, and since that time, the pain has gone to other parts of his body from overcompensating and not walking evenly.  

Service treatment records (STRs) include a March 1981 note in which the Veteran complained of pain in the upper back.  The diagnosis was minor muscle strain.  In a February 1982 health questionnaire, the Veteran denied arthritis.  The STRs also show that throughout his service the Veteran was seen for football and basketball related injuries, but none notes as being sustained to his back. 

During a June 2015 VA examination, the Veteran recalled the onset of low back pain while in military service, which he attributed to lifting of electric motors and other heavy items.  He eventually went for medical care for his back about 2005, and stated he was diagnosed with a back strain.  After a physical examination, the examiner reported the current clinical examination findings were most consistent with a diagnosis of chronic thoracolumbar degenerative disease, osteoarthritis, and mild scoliosis.  The examiner indicated there is no evidence found for evaluation and treatment of a lower back condition during military service or within one year after completion of service.  The treatment for the upper back in 1981 resolved, with no symptoms or abnormalities for the upper back on this current examination.  The examiner reported the Veteran gave history of seeking medical treatment several years after completion of military service, and he currently has a diagnosis of lumbar spine degenerative disease.  The examiner opined it is more likely that the current back condition is due to the natural process of aging.  There was no evidence found of direct trauma to the spine requiring treatment, and therefore no basis for a diagnosis of post-traumatic arthritis.

The Veteran underwent an additional VA examination in June 2016.  At that time, the Veteran reported the onset of his low back pain was while in service and he related it to wear and tear.  The examiner noted diagnoses of thoracolumbar mild scoliosis and degenerative arthritis of the spine.  After review of the claims file and physical examination, the examiner determined the Veteran's low back condition was less likely than not caused or incurred in active service.  The examiner noted there were no complaints, diagnosis, or treatment of a low back condition while in service.  Furthermore, there was no evidence the Veteran's low back disorder was caused or aggravated by the service-connected right knee as the Veteran does not have an antalgic gait.  

The VA treatment records dated in 1999 to 2001, as well as from 2005 forward, show reports of back pain and include general physical examinations.  In a December 2000 VA progress note, the examiner indicated the Veteran has full flexion and extension.  A January 2001 VA treatment record indicates the Veteran was evaluated for vocational rehabilitation.  Upon physical examination, there was no tenderness or paraspinal muscle spasm in the thoracic or lumbosacral spine.  Range of motion of the lumbosacral spine showed he was able to touch the toes, and extension and lateral rotation were within normal limits.  In a March 2006 VA progress note, the Veteran complained of back pain.  He stated he had pain in the right knee and up the right side to his back a week ago.  During a March 2006 follow-up, the Veteran again complained of back problems.  He stated that he had been using his significant other's pain medication for his back.  In a January 2007 note, the Veteran complained of back and knee pain several times a day.  In a July 2012 note, the Veteran complained of back pain the back, joints and knees for about 10 years.  A March 2013 VA x-ray report showed mild spondylosis and minor degenerative endplate changes at L4-L5.  In a July 2015 VA note, the Veteran complained of low back aches for years.  

After a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a thoracolumbar spine disorder.

Initially, the Board notes that there is no probative evidence that arthritis of the thoracolumbar spine was compensably disabling within one-year of discharge from active duty and arthritis was not noted during service.

The Board finds the June 2015 and 2016 VA opinions of significant probative value.  The reports were based on a complete review of the claims file, including service treatment records, and post-service private and VA treatment records.  Further, a complete and thorough rationale was provided for the opinions rendered.  As noted, the June 2015 VA examiner considered the Veteran's reports of injury in service, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiner concluded that the Veteran's current thoracolumbar spine disorder was not caused by or a result of any incident in military service.  The June 2016 VA examiner also considered the Veteran's report of an altered gait due to his service-connected right knee disability, but did not find an antalgic gait on physical examination.  Based on all the evidence, the June 2016 VA examiner concluded that the Veteran's current thoracolumbar spine disorder was not caused by or a result of the Veteran's service-connected disability.  The examiners' conclusions were fully explained and consistent with the evidence of record.

The Board has considered the Veteran's reports that he experienced a continuity of thoracolumbar spine problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of thoracolumbar spine problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

The Veteran's service treatment records include references to an upper back pain; however, there is no evidence of a diagnosis or complaints of an orthopedic disorder in the year of active service following the injury.  Furthermore, the Veteran's current complaints and diagnoses are of lower back pain and not the upper back.  

After service, there is no evidence that the Veteran sought treatment for a thoracolumbar spine problem for multiple years.  According to the medical evidence of record, the Veteran first reported a thoracolumbar spine disorder in 2006, more than 20 years after separation from active duty.  There are no additional treatment records dated between separation and September 1999.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service.  Rather, in March 2006, the Veteran specifically stated his back pain started a week ago.  Furthermore, in a July 2012 note, the Veteran complained of back pain the back, joints and knees for about 10 years, or 21 years after separation from service.  Accordingly, the Board finds that the Veteran's current statements are unsupported with respect to the question of onset of his claimed thoraolumbar spine disability.

Moreover, the Board ultimately places far more probative weight on the opinion of the VA examiners, medical professionals, who considered the Veteran's lay reports as to his pain.  Additionally, the examiners based their opinions on a thorough review of the service treatment records and post-service medical records, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's current thoraolumbar spine disorder was caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the thoracolumbar spine is denied.


REMAND

The Veteran asserts he has schizophrenia either caused by or incurred in active service.  In a June 2016 examination, the examiner indicated the onset of the Veteran's paranoid schizophrenia was in 2010.  However, the examiner failed to consider the 2005 diagnosis of schizo-affective disorder.  

Similarly, the June 2016 VA examiner indicated there were no complaints of a left knee disorder in service.  This examiner failed to consider the January 1982 x-ray in which the Veteran complained of left knee crepitus.  

A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  As such, the Board finds addendum opinions are necessary for the Veteran's psychiatric and left knee claims. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's June 2016 joints examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the June 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked to provide opinions as whether it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder began during service?
	
In providing this opinion, the examiner must acknowledge the Veteran's complaints of knee crepitus in service. 

The examiner is advised that the term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

2.  Return the claims file to the VA examiner who conducted the Veteran's June 2016 mental health examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the June 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked to provide opinions as whether it at least as likely as not (50 percent or greater probability) that the Veteran's paranoid schizophrenia disorder began during service or was otherwise caused by service?

The examiner is advised that the term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for entitlement to service connection for paranoid schizophrenia and a left knee disorder in light of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


